DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 14/697,607 (04/27/15) filed on 10/28/21.
Allowable Subject Matter
Claims 36, 38 - 45, 47 and 51 are allowed, subject to the examiner’s amendment described below.
The restriction requirement, as set forth in the Office action mailed on 5/19/17, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER'S AMENDMENT
The application has been amended as follows:  Please cancel claims 37, 46, 48, 49 and 50. 
37. (Cancelled) 
46. (Cancelled) 
48. (Cancelled) 
49. (Cancelled) 
50. (Cancelled) 
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (10/28/21), pg. 13 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Please also refer to the prosecution history of the instant application. In
particular, applicant’s remarks (11/16/21), pgs. 13 - 16 which distinguish the claimed invention from the closest prior art references listed below.

With respect to the non patent literature reference listed below:
“Protocols for automated negotiations with buyer anonymity and seller reputations,” by Lorrie Faith Cranor and Paul Resnick.  Netnomics 2, 1 - 23 (January, 2000).  Accessed via SpringerLink.  Abstract only. (hereinafter Cranor).
	Cranor is relevant to the claimed invention because it discusses automated negotiations with buyer anonymity.  Cranor does not address all of the particular attributes of the claimed invention however, because Cranor does not disclose all aspects of the network-centric, progressive, anonymous and iterative disclosure between the disclosing and receiving parties claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697